DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/382,656, now US Patent no. 10,994,125, filed 12 April 2019, which is a continuation of US Application no. 15/826,892, now US Patent no. 10,300,266 filed 30 November 2017, which is a continuation of US Application no. 15/072,590, now US Patent no. 9,861,806, filed 17 March 2016, which claims the benefit of US Provisional Application no. 62/135,495 filed 19 March 2015.

Information Disclosure Statement
The information disclosure statements filed 1 April 2021 (2) have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US Publication no. 2012/0150008).
	In regard to claims 1 and 11, Kaib et al. is found to disclose a system comprising a wearable garment 110 (figure 1, element 110 is a wearable harness or life vest, para 31) with a plurality of therapy electrodes 114a,b for delivering defibrillation shocks (para 32).  Therapy electrodes 114a,b are constructed with an impedance reduction system comprising a plurality of conductive gel reservoirs 210 which store conductive gel (para 35 and 37).  A plurality of apertures are formed in an electrically conductive layer (i.e., lower surface of the therapy electrodes) through which the conductive gel is forced from the gel chamber and dispensed onto the conductive surface of the electrode upon activation (para 37).  To dispense the gel, a force is required.  The force is provided by a fluid pressure source 340a (considered a fluid pump as the source generates a fluid such as Nitrogen gas) which is comprised of a gas generating cartridge (para 40 and 41).  The fluid pressure source is not limited to any particular type of pressure source, as any type of pressure source may be used (para 40).
	Notably, Kaib et al. teaches that upon detection of a life-threatening arrhythmia (para 35 provides a qualification that “when it is determined that one or more defibrillation shocks are to be delivered to the body” which is considered suggestive of determined arrhythmia in view that the device is directed to providing medical treatment to a patient in response to a detected medical condition such as a cardiac arrhythmia, para 34), the fluid pressure source is activated to cause release of the conductive gel prior to delivery of the defibrillation shock (para 35).
	Kaib et al. differs from the present invention due to the language requiring that the fluid pump be configured to be removable from the therapy electrode system and capable of use with another therapy electrode system.  Kaib et al. is not explicit with regard to this feature of the fluid pressure source.  The source is described as a cartridge which, depending upon design, may have additional charge for further use either in the same system or in another.  Kaib et al. does however teach that the source is not to be limited to the one described and suggests that other sources may be used.  Just because the claimed fluid pump is removable and reusable does not preclude the type of pressure source of Kaib et al.  The removable/reusable feature is not considered limiting because any source capable of providing a force to evert gel through the aperture is acceptable.  In light of this view, it is considered that the pressure source described in Kaib et al. is a suitable alternative equivalent to the claimed pump, and modification to replace the pump with one that may be removable/reusable is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification is suggested by Kaib et al. to use another acceptable pressure source, and it would pertain to the substitution of another suitable alternative equivalent in order to achieve similar results.
	In regard to claims 2, 12, and 13, in Kaib et al. the gel is in contact with the internal surface of the gel chamber/reservoir (para 37).  Kaib et al. does not discuss a bladder for storing the shell within the chamber.  However, since the invention teaches and claims that the gel can either be in a bladder or in direct contact with the inner surfaces of the chamber the bladder is not deemed a critical element and is therefore considered to constitute a choice in design.
	In regard to claims 3 and 15, the fluid pressure applied by Kaib et al. is air such as Nitrogen gas (para 40).
	In regard to claims 4 and 20, a membrane and/or filter may be positioned between the fluid outlet and fluid channel separating the conductive gel (para 40).
	In regard to claims 5 and 19, the source is described as a cartridge which, depending upon design, may have additional charge for further use either in the same system or in another.  Kaib et al. does however teach that the source is not to be limited to the one described and suggests that other sources may be used.  Just because the claimed fluid pump is removable and reusable does not preclude the type of pressure source of Kaib et al.  The removable/reusable feature is not considered limiting because any source capable of providing a force to evert gel through the aperture is acceptable.  In light of this view, it is considered that the pressure source described in Kaib et al. is a suitable alternative equivalent to the claimed pump, and modification to replace the pump with one that may be removable/reusable is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification is suggested by Kaib et al. to use another acceptable pressure source, and it would pertain to the substitution of another suitable alternative equivalent in order to achieve similar results.
	In regard to claims 6 and 7, the fluid pressure source of Kaib et al. exerts pressure directly/indirectly to the conductive gel.
	In regard to claim 9, the therapy electrodes are electrically connected to a common distribution node referred to as connection pod 130 (para 32).
	In regard to claim 10, figure 2a appears to depict the gel chambers as shells on the electrode portion.
	In regard to claim 14, the therapy electrodes 114a,b are integral to the wearable harness (para 30 and 31).
	In regard to claim 17, figures 3 and 4 show the plurality of gel reservoirs 320a arranged in pairs and arranged substantially the same distance from an end of the therapy electrode.
	In response to claim 18, the apertures are configured to dispense a “first amount” of gel onto the electrode; the apertures are considered to be similar and therefore configured to dispense substantially the same amount across the electrode.

Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 8, the prior art does not teach obtaining an indication of the gel chamber being intact.
	In regard to claim 16, the prior art does not teach terminating gel delivery by turning off the fluid pump once a desired impedance value has been reached.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heilman et al. (US Patent no. 4,928,690) describes a wearable defibrillator that automatically releases an electrolytic gel at the defibrillation electrode in the same manner as claimed upon determination of a treatable cardiac arrhythmia (col 4 line 58 – col 5 line 11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 November 2022